Detailed Action
This action is in response to RCE filed on 09/08/2021. 
This application was filed on 12/10/2019, which is continuation of application no. 15/547111 (now U.S. patent #10614856) filed on 07/28/2017 which claims priority to PCT/DK2016/050023 filed on 06/27/2016, which further claims priority Danish patent application no. 201570046 filed on 06/28/2015. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12, and 14-21 are pending.
Claims 1-12, and 14-21 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 has been entered.
 
Applicant’s Response
In Applicant's Response dated 09/08/2021, Applicant amended claims 1, 19, and 20, added new claim 21, and canceled claim 13.  Applicant argued against various rejections previously set forth in the Office Action mailed on 07/06/2021. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1-12, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of U.S. Patent No. 10614856. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claimed limitations of current application is covered by or disclosed by claims 1-22 of U.S. Patent No. 10614856 (see table below for claim mapping). 
Present Application 
Patent # 10614856
Claim 1
Claim 1
Claim 2 
Claim 1 
Claim 3
Claim 1
Claim 4
Claim 1
Claim 5
Claim 2
Claim 6
Claim 3
Claim 7
Claim 4
Claim 8
Claim 9 
Claim 9
Claim 1

Claim 11
Claim 11
Claim 11
Claim 12
Claim 8
Claim 13
Claim 1
Claim 14
Claim 5
Claim 15
Claim 6
Claim 16
Claim 7
Claim 17
Claim 7
Claim 18
Claim 4
Claim 19
Claim 20
Claim 20
Claim 22
Claim 21
Claim 1



Allowable Subject Matter
Claims 1-12, and 14-21 would be allowable if a terminal disclaimer is filed in accordance with 37 CFR 1.321(c) or 1.321(d) as noted above.  Reasons for allowance will held in abeyance until all matters in the prosecution are closed. 


Conclusion
	Applicant’s amendments necessitated any new grounds of rejections presented in this Office Action. 
. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144